Order, Supreme Court, Bronx County (Alan Saks, J.), entered November 15, 1993, which granted plaintiff’s motion to dismiss the individual defendants’ affirmative defense of lack of jurisdiction, unanimously affirmed, with costs.
We agree with the IAS Court that the three attempts to serve the individual defendants at their home, the first at 7:25 A.M., the second six days later at 9:09 p.m., and the third the next day at 11:45 A.M., all on weekdays, constituted "due diligence” justifying service under CPLR 308 (4) (see, Hochhauser v Bungeroth, 179 AD2d 431). Concur—Rosenberger, J. P., Ellerin, Ross, Rubin and Nardelli, JJ.